Citation Nr: 0019362	
Decision Date: 07/24/00    Archive Date: 07/31/00

DOCKET NO.  99-05 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a stomach disorder.

2.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for residuals of food 
poisoning.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1950 to May 1954.  
He received the Korean Service Medal and the Purple Heart.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision by the St. 
Petersburg, Florida Regional Office (RO) which determined 
that new and material evidence had not been submitted to 
reopen a claim for service connection for residuals of food 
poisoning and denied service connection for a stomach 
disorder.


FINDINGS OF FACT

1.  No medical evidence has been submitted to show that the 
veteran is suffering from a stomach disorder, which began 
during active duty or is otherwise etiologically related to 
service.

2.  The veteran has not presented evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim for service connection for a stomach disorder is 
plausible.

3.  In May 1991 the RO notified the veteran that it was 
denying his claim for service connection for food poisoning 
residuals.  The veteran did not appeal within one year of 
being notified.

4.  The additional evidence submitted since May 1991 includes 
the veteran's written assertions regarding exposure to 
unsanitary conditions during combat which might have been 
conducive to food poisoning.

5.  This information has not previously been considered and 
bears directly and substantially upon specific matters under 
consideration as to the issue of entitlement to service 
connection for food poisoning.

6.  The additional evidence when considered with the previous 
evidence does not show that the veteran currently has any 
residual disability of food poisoning.

7.  The veteran has not presented evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim for service connection for food poisoning residuals is 
plausible.


CONCLUSIONS OF LAW

1.  The April 1991 RO rating decision denying entitlement to 
service connection for food poisoning is final.  38 U.S.C.A. 
§ 7105 (West 1991 & Supp. 1999); 38 C.F.R. § 20.1103 (1999).

2.  Evidence submitted since the April 1991 RO rating 
decision is new and material and the claim of entitlement to 
service connection for food poisoning is reopened.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1999).

3.  The claims of entitlement to service connection for food 
poisoning residuals and a stomach disorder are not well-
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to service 
connection for a digestive system disorder and for food 
poisoning residuals.  As a preliminary matter, the Board 
notes that the veteran's original claims file was lost around 
August 1987.  He has a reconstructed file and it is, 
therefore, exclusive of any service medical records.  
Repeated efforts were made to locate the missing claims file.  
In a December 1993 remand addressing issues unrelated to the 
current appeal, the Board directed the RO to undergo a 
comprehensive search for the missing claims file.  The RO's 
follow up to these directions in the same month yielded the 
conclusion that the original claims file was irretrievably 
lost.  No further assistance is required to comply with the 
duty to assist the veteran mandated by 38 U.S.C.A. § 5107(a).

The Board recognizes its heightened obligation to explain its 
findings and conclusions and to consider carefully the 
benefit of the doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).

Factual Background

The veteran's DD 214, service personnel record reveals that 
he was wounded by a mortar fragment, and received awards 
which included the Korean Service Medal with 4 Bronze 
Campaign Stars and the Purple Heart Medal. 

Morning reports previously before the RO reveal that the 
veteran was sick on May 12, 1951, June 30, 1951 and September 
25, 1951.  The nature of the illnesses was not disclosed.  

Postservice treatment records previously before the RO reveal 
treatment for various medical problems, including treatment 
for abdominal problems in November 1979, with a history of 
such problems since last January and March of this year.  A 
history of ulcer on upper gastrointestinal x-ray (GI) was 
given and he was noted to be currently taking medications.  
Along with the history of epigastric pain, said to be 
constant, a history of heavy drinking was also noted.  The 
assessment in November 1979 was gastritis, questionable 
pancreatitis.  Other private treatment addressed 
musculoskeletal problems in 1984, and cardiac type complaints 
in 1986.

A report from a February 1987 VA examination gave a history 
of intestinal bleeding, said to be all in the lower bowel.  
He was also said to have a history of thick lining in the 
stomach.  Hemorrhoids were noted and diagnosed.  

He was treated at a VA facility for rectal bleeding in 
September 1989, said to have been occurring for "a couple" 
years along with complaints of abdominal tenderness and 
cramping.  He underwent sigmoidoscopy the same month, which 
revealed very large internal hemorrhoids with evidence of 
fresh bleeding.  He underwent infrared obliteration of the 
hemorrhoids the same month.  In January 1990, he was seen at 
the VA for chills, fever and stomach indigestion.  

Associated with the record after the April 1991 rating 
decision is an endoscopy report from a private facility dated 
in August 1997.  The conclusion rendered was that there are 
questionable abnormalities of the stomach, which are 
worrisome for mucosal thickening, especially in the fundus.  
An upper GI series or endoscopy would be of value for further 
evaluation of this finding.  Also of record is a color 
photograph of the endoscopy itself, with color codings 
suggesting abnormalities in three areas of the stomach.   

Evidence received after the April 1991 rating decision 
includes the veteran's January 1998 written assertions 
regarding his service under combat conditions.  He asserted 
that he had to drink water from rice paddies, which were 
fertilized by human and animal waste.  He also asserted that 
he slept over 11 months in foxholes, sometimes with dead 
bodies.  His assertions also gave a medical history of 
stomach problems, which dated back to October or November 
1957, when he was admitted to a Mercy Hospital for stomach 
pains and kept for two weeks.  He acknowledged that these 
records were no longer available.  He gave the next episode 
of stomach problems as occurring in June, 1985, when he was 
hospitalized for stomach pains.  He then gave a subsequent 
history, outlining  treatment done in October 1986 and 
November 1986 for pains said to be attributed to stomach 
problems, and an endoscopy done at Biloxi, Mississippi VA in 
1995 or 1996.  

VA examinations done in February 1991, May 1996, February 
1997 and August 1998 primarily concerned other service 
connected disabilities and did not address gastrointestinal 
complaints.  

The treatment records and the VA examination report both 
previously before the RO and newly submitted, do not contain 
any medical opinion that the veteran was suffering any sort 
of residual disability caused by food poisoning.  

Analysis-New and Material Evidence

In April 1991, the RO denied service connection for food 
poisoning.  Notification was sent on May 28, 1991.  The 
veteran did not appeal this decision within one year of this 
letter and the decision became final.  38 C.F.R. §§ 3.104, 
20.302 (1991).

Despite the finality of the prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (1999).  New and material 
evidence means evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, when "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Stanton v. 
Brown, 5 Vet. App. 563, 566 (1993).  The Court has reviewed 
and upheld the standards regarding the issue of finality.  
Reyes v. Brown, 7 Vet. App. 113 (1994).

The Board notes previous governing case law required, in 
order to reopen a finally denied claim, that there be a 
reasonable possibility that new evidence, when viewed in the 
context of all the evidence, both old and new, would change 
the prior outcome.  Colvin v. Derwinski, 1 Vet. App. 171, 174 
(1991). However, a decision by the U.S. Court of Appeals for 
the Federal Circuit invalidated this standard on the grounds 
that it could impose a higher burden on a veteran than 
imposed by 38 C.F.R. § 3.156.  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).

Subsequently, the Court has held that with regard to 
petitions to reopen previously and finally disallowed claims, 
VA must conduct a three-part analysis, first, whether 
evidence submitted is "new and material" under 38 C.F.R. § 
3.156(a), second, if it finds the evidence is "new and 
material" immediately upon reopening it must determine 
whether the claim is well grounded, based upon all of the 
evidence, presuming its credibility, and third, if the claim 
is well grounded to proceed to the merits, but only after 
ensuring that the duty to assist under 38 U.S.C.A. § 5107(b) 
had been fulfilled.  Elkins v. West, No. 97-1534 (U.S. Vet. 
App. Feb. 17, 1999) (en banc); see also Winters v. West, No. 
97-2180 (U.S. Vet. App. Feb. 17, 1999) (en banc).

The Board finds that the above-described anecdotal evidence 
elaborating about combat living conditions that would be 
conducive to food poisoning, is "new" as it was not available 
for review in 1991, and that it is "material" since it bears 
directly on matters which were the bases of the prior denial 
of service connection.  The previous denial of April 1991 was 
based on review of medical evidence that did not include an 
explanation as to how he caught poisoning in service for 
which he claimed treatment, therefore this new evidence 
asserting that when the veteran served under combat 
conditions, he was exposed to unsanitary water, and other 
unsanitary conditions is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
The Court has held that the credibility of evidence must be 
presumed for the purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
Therefore, as the Board finds the medical records from 
December 1990 added to the record are "new and material" to 
the veteran's claim, and therefore, the claim is reopened.  
See 38 C.F.R. § 3.156.

In light of the determination above, the Board must now 
determine whether a well-grounded claim has been submitted 
and whether VA has met its duty to assist in the development 
of the claim prior to a de novo review on the merits of the 
claim.  See Winters v. West, 12 Vet. App. 203, 206 (1999).  

Analysis of Well-Groundedness

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist him 
or her in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved at 
this time is whether the appellant has presented evidence 
that his intertwined claims for service connection for 
residuals of food poisoning and for a stomach disorder, are 
well grounded; that is, that the claims are plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence is required to demonstrate a relationship 
between the present disability and the demonstrated 
continuity of symptomatology unless such a relationship is 
one as to which a lay person's observation is competent.  Id. 
at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

Service connection may also be granted for certain chronic 
gastrointestinal diseases, including peptic ulcers, if 
manifest to a degree of 10 percent or more within one year 
from the date of separation from such service. 38 U.S.C.A. §§ 
1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999).

For veterans who engaged in combat with the enemy during 
active service, the regulations provide that "the Secretary 
shall accept as sufficient proof of 
service-connection of any disease or injury alleged to have 
been incurred in or aggravated by such service satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence of 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran. Service 
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary."  38 U.S.C.A. § 
1154(b) (West 1991); 38 C.F.R. § 3.304(d) (1999).  The Court 
has clarified that the term 'service connection' is used in 
section 1154(b) to refer to proof of incurrence or 
aggravation, rather than to the legal standard for 
entitlement to payments for disability.  Velez v. West, 11 
Vet. App. 148, 153 (1998).

The Federal Circuit has held that, while § 1154(b) does not 
create a statutory presumption that a combat veteran's 
alleged disease or injury is service-connected, it does 
considerably lighten the burden on the veteran who seeks 
benefits for an allegedly service-connected disease or injury 
and who alleges that the disease or injury was incurred in, 
or aggravated by, combat service.  Collette v. Brown, 
82 F. 3d 389, 392 (1996) (citations omitted).  More recently, 
the Court in addressing section 1154(b) explained that the 
provision of this section "does not provide a substitute for 
medical nexus evidence, but rather serve only to reduce the 
evidentiary burden for combat veterans with respect to the 
second Caluza requirement, the submission of evidence of 
incurrence or aggravation of an injury or disease in 
service."  Kessel v. West, 13 Vet. App. 9, 16-19 (en banc) 
(citations omitted) (overruling Arms v. West, 12 Vet. App. 
188 (1999), to the extent that the decision might be read as 
establishing by holding or implying in dicta that once a 
combat veteran has established 'service connection' under 
1154(b), his claim may only be denied if the evidence to the 
contrary rises to the level of "clear and convincing" 
evidence).

Upon review of all the evidence on file, the Board finds that 
the veteran's reopened claim for service connection for 
residuals of food poisoning is not plausible, as the 
competent medical evidence does not serve to well ground a 
claim for service connection for food poisoning or residuals 
thereof.  There is no medical evidence of record showing that 
the veteran currently suffers any residual disability from 
food poisoning.  While the veteran is shown to have a 
pathology of the digestive tract, there is no medical 
evidence of record suggesting that this is a residual 
disability of food poisoning inservice.  As there is no 
evidence of current disability, the first criteria for well 
groundedness according to Caluza is not met.  Likewise, the 
third criteria under Caluza, showing a nexus is also not met.

Regarding the claim for service connection for a stomach 
disorder, although there is a current disability shown, there 
is no competent medical evidence showing that an ulcer began 
in service or was diagnosed as an ulcer within one year after 
his discharge in May 1954.  There is also no competent 
medical evidence linking current stomach disability to his 
period of active service, or any event therein.  The medical 
evidence currently of record reveals the gastrointestinal 
disturbances to have first manifested in the late 1970's, 
which is over 20 years after discharge from active duty.   

The only evidence of a relationship between the veteran's 
gastrointestinal symptoms and his period of active service 
are the veteran's own statements.  However, as a layperson 
without medical expertise or training, his statements alone 
are insufficient to establish the etiology of this condition.  
See Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 
494-495.  A lay person is not competent to make a medical 
diagnosis or to relate a medical disorder to an in-service 
injury or treatment.  See Espiritu v. Derwinski, 2 Vet. App. 
494, 494 (1992).

Under these circumstances, the Board must conclude that the 
veteran has not satisfied the initial burden of presenting 
evidence of well-grounded claims for service connection for 
residuals of food poisoning or for a stomach disorder, as 
imposed by 38 U.S.C.A. § 5107(a).  The claims, therefore, 
must be denied.  Since the veteran has failed to present well 
grounded claims for service connection for the claimed 
disorders, VA has no further duty or obligation to assist him 
in the development of facts pertaining to the claims. 

Where a claim is not well grounded it is incomplete, and VA 
is obligated under 38 U.S.C.A. § 5103(a) to advise the 
claimant of the evidence needed to complete his or her 
application.  Robinette v. Brown, 8 Vet.App. 69, 77-80 
(1995).  In this case, the RO adequately informed the veteran 
of the evidence that is required or would be necessary to 
well ground his claims.  The discussion above further informs 
the veteran of the type of evidence that is lacking, and 
which he should submit for a well grounded claim.  Unlike the 
situation in Robinette, the appellant has not put VA on 
notice of the existence of any specific, particular piece of 
evidence that, if submitted, might make the claims well 
grounded.


ORDER

New and material evidence having been submitted to reopen the 
claim for entitlement to service connection for food 
poisoning residuals, the claim is reopened.

The veteran's claims for entitlement to service connection 
for food poisoning residuals and a stomach disorder are 
denied as not well grounded.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

